DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the at least object image". It is unclear if this refers to the same “at least one object image” in the first limitation. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US 20060280348) in view of Bumpas et al (US 20190278994).
Regarding claim 1, Smith discloses a method for selecting a surface type of an object, comprising:
receiving at least one object image (¶19 Images of just about any 3-dimensional body or region, whether animate or inanimate, could be analyzed using these techniques to locate and identify features within the images); 
performing surface type identification on each of the at least object image by using a first predictive model to categorize the object image to one of a first normal group and a first abnormal group (¶37-39 first stage filter is a pattern recognition and classification system tasked with classifying each pixel descriptor vector as "suspicious" or "normal") ; and 
performing surface type identification on an output image of the first normal group by using a second predictive model to categorize the output image of the first normal group to one of a second normal group and a second abnormal group (¶47-49  second stage filter…the output neuron generates a value which determines whether the 2-dimensional region under analysis is classified as "normal" or as "suspicious" based upon where the output value falls within a range of values).
While Smith teaches a BPFF neural network (¶29), Smith does not specifically teach an artificial neural network-based method.
	Bumpas teaches an artificial neural network-based method (¶3).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of an artificial neural network-based method from Bumpas into the method as disclosed by Smith. The motivation for doing this is to improve object detection methods.

Regarding claim 2, Smith discloses the artificial neural network-based method for selecting a surface type of an object according to claim 1, further comprising: performing deep learning by using different training conditions to respectively build the first predictive model and the second predictive model (¶39-40 Training for the first stage BPFF neural network begins with creation of a plurality of sets of closely spaced, substantially parallel, spatially aligned ultrasound images from sample tissue. These sets of images are examined by human experts who identify all abnormal regions, and the pixels within those regions, within the images. These sets of tissue images serve as training data for the first stage BPFF neural network; ¶48-49 The set of images used to train the first stage are passed through to the second stage after the first stage filter has been appropriately trained. The second stage pre-processor uses this sample data to generate region descriptor vectors, which are used to train the second stage BPFF neural network).

Regarding claim 3, Smith discloses the artificial neural network-based method for selecting a surface type of an object according to claim 1, further comprising: transforming the at least one object image into at least one matrix; wherein the step of performing the surface type identification on each of the at least one object image executes the first predictive model by using the at least one matrix (¶33 Pixel classification vectors could be constructed by applying the various Haralick texture equations to "co-occurrence" matrices constructed for each pixel in an image using the values of neighboring pixels.).

Regarding claim 4, the combination of Smith and Bumpas discloses the artificial neural network-based method for selecting a surface type of an object according to claim 1, further comprising: normalizing the at least one object image (Bumpas ¶30 The image ingestion module 102 may convert the incoming image 112 into a normalized image data representation); and transforming the normalized at least one object image into the at least one matrix (Bumpas ¶30 an image may be represented as C 2-dimensional matrices stacked over each other (one for each channel C), where each of the matrices is a WxH matrix of pixel values); wherein the step of performing the surface type identification on each of the at least one object image executes the first predictive model by using the at least one matrix (Bumpas ¶30-31  The image data may be sent to an input layer of the CNN 104. In response, the CNN 104 generates one or more classifications for the image at an output layer).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of normalizing the at least one object image; and transforming the normalized at least one object image into the at least one matrix; wherein the step of performing the surface type identification on each of the at least one object image executes the first predictive model by using the at least one matrix from Bumpas into the method as disclosed by Smith. The motivation for doing this is to improve object detection methods.

Regarding claim 5, Smith discloses the artificial neural network-based method for selecting a surface type of an object according to claim 1, further comprising: dividing each of the at least one object image into a plurality of image areas (¶30 A magnified corner 51 a of the image 51 is shown to illustrate individual pixels 53 and the pixel descriptor vector generation process); and designating at least one region of interest from the plurality of image areas of each of the at least one object image (¶30 The target pixel 55 (marked with an "X") is identified along with an N.times.N tile 57 of pixels around the target pixel 55); wherein the step of performing the surface type identification on each of the at least one object image by using the first predictive model comprises: executing the first predictive model by using the at least one region of interest of each of the at least one object image (¶37-39 first stage filter is a pattern recognition and classification system tasked with classifying each pixel descriptor vector as "suspicious" or "normal"). 

Regarding claim 7, Smith discloses the artificial neural network-based method for selecting a surface type of an object according to claim 1, wherein the output image of the first normal group comprises at least one of the at least one object image (¶37-39 first stage filter is a pattern recognition and classification system tasked with classifying each pixel descriptor vector as "suspicious" or "normal"); 
the method further comprising: transforming each object image in the first normal group into a matrix (¶33 Pixel classification vectors could be constructed by applying the various Haralick texture equations to "co-occurrence" matrices constructed for each pixel in an image using the values of neighboring pixels); 
wherein the step of performing the surface type identification on the output image of the first normal group by using the second predictive model comprises executing the second predictive model by using the transformed matrix (¶47-49  second stage filter…the output neuron generates a value which determines whether the 2-dimensional region under analysis is classified as "normal" or as "suspicious" based upon where the output value falls within a range of values).

Regarding claim 8, Smith discloses the artificial neural network-based method for selecting a surface type of an object according to claim 1, wherein the output image of the first normal group comprises at least one of the at least one object image (¶37-39 first stage filter is a pattern recognition and classification system tasked with classifying each pixel descriptor vector as "suspicious" or "normal"); the method further comprising: 
normalizing each object image in the first normal group (¶30 After image normalization, the first stage pre-processor 25 constructs an appropriate input data stream for the first stage data filter 27 using data from the normalized images); and 
transforming each normalized object image into a matrix (¶33 Pixel classification vectors could be constructed by applying the various Haralick texture equations to "co-occurrence" matrices constructed for each pixel in an image using the values of neighboring pixels); 
wherein the step of performing the surface type identification on the output image of the first normal group by using the second predictive model comprises executing the second predictive model by using the transformed matrix (¶43-44 The second stage pre-processor reviews each image and groups spatially associated "suspicious" pixels within each respective image into spatially contiguous 2-dimensional regions; FIG. 4B shows a normalized 2-dimensional region 77 within an R.times.R matrix 79. Normalization is achieved by scaling the 2-dimensional region, using bitmap scaling which preserves the native aspect ratio of each 2-dimensional region, to a maximum size within a normalization matrix having dimensions of R.times.R; ¶47-49 second stage filter…the output neuron generates a value which determines whether the 2-dimensional region under analysis is classified as "normal" or as "suspicious" based upon where the output value falls within a range of values).

Regarding claim 9, Smith discloses the artificial neural network-based method for selecting a surface type of an object according to claim 1, wherein the output image of the first normal group comprises at least one of the at least one object image (¶37-39 first stage filter is a pattern recognition and classification system tasked with classifying each pixel descriptor vector as "suspicious" or "normal"); the method further comprising: 
dividing each of the at least one object image in the first normal group into a plurality of image areas (¶37-39 first stage filter is a pattern recognition and classification system tasked with classifying each pixel descriptor vector as "suspicious" or "normal"); 
designating at least one region of interest from the plurality of image areas of each of the at least one object image (¶37-39 first stage filter is a pattern recognition and classification system tasked with classifying each pixel descriptor vector as "suspicious" or "normal"); 
wherein the step of performing the surface type identification on the output image of the first normal group by using the second predictive model comprises: 
executing the second predictive model by using the at least one region of interest of each of the at least one object image (¶47-49  second stage filter…the output neuron generates a value which determines whether the 2-dimensional region under analysis is classified as "normal" or as "suspicious" based upon where the output value falls within a range of values).

Regarding claim 11, the combination of Smith and Bumpas discloses the artificial neural network-based method for selecting a surface type of an object according to claim 1, wherein the first predictive model is implemented by a convolutional neural network (CNN) algorithm (Bumpas Fig. 1 CNN 104).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the first predictive model is implemented by a convolutional neural network (CNN) algorithm from Bumpas into the method as disclosed by Smith. The motivation for doing this is to improve object detection methods.

Claims 6, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Smith and Bumpas as applied to claim 1 above, and further in view of Topiwala et al (US 10621779 B1).
Regarding claim 6, the combination of Smith and Bumpas discloses the artificial neural network-based method for selecting a surface type of an object according to claim 1, but fails to teach wherein the at least one object image comprises a plurality of object images obtained by capturing an object based on light from different lighting directions; the method further comprising:  superimposing the plurality of object images of the object into an initial image;  wherein the step of performing the surface type identification on each of the at least one object image by using the first predictive model comprises:  executing the first predictive model by using the initial image.
Topiwala teaches wherein the at least one object image comprises a plurality of object images obtained by capturing an object based on light from different lighting directions (col 18 lines 53-67 to col 19 lines 1-9 incorporating visible light and optionally infrared depth sensors; If a depth sensor is available, develop a point cloud (PC) representation of the user, and use the visible light data to enhance and refine the point cloud representation; see Fig. 3(C) e.g. plurality of objects in different lighting directions); the method further comprising:  superimposing the plurality of object images of the object into an initial image (col 9 lines 10-12 The system generates a unified superimposed model based on the 2D/3D images of the superimposed objects); wherein the step of performing the surface type identification on each of the at least one object image by using the first predictive model comprises: executing the first predictive model by using the initial image (col 9 lines 25-30 & claim 1 using a first neural network model, extracting numerical tensor features from the 3D models that sample the geometry of the 3D models).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the at least one object image comprises a plurality of object images obtained by capturing an object based on light from different lighting directions; the method further comprising: superimposing the plurality of object images of the object into an initial image;  wherein the step of performing the surface type identification on each of the at least one object image by using the first predictive model comprises: executing the first predictive model by using the initial image from Topwala into the method as disclosed by the combination of Smith and Bumpas. The motivation for doing this is to methods for analyzing objects.

Regarding claim 10, the combination of Smith and Bumpas discloses the artificial neural network-based method for selecting a surface type of an object according to claim 1, but fails to teach wherein the output image of the first normal group comprises, among the least one object image, a plurality of object images obtained by capturing an object based on light from different lighting directions; the method further comprising: superimposing the plurality of object images of the object into an initial image; wherein the step of performing the surface type identification on the output image of the first normal group by using the second predictive model comprises: executing the second predictive model by using the initial image.
Topiwala wherein the output image of the first normal group comprises, among the least one object image, a plurality of object images obtained by capturing an object based on light from different lighting directions (col 18 lines 53-67 to col 19 lines 1-9 incorporating visible light and optionally infrared depth sensors; If a depth sensor is available, develop a point cloud (PC) representation of the user, and use the visible light data to enhance and refine the point cloud representation; see Fig. 3(C) e.g. plurality of objects in different lighting directions); 
the method further comprising: superimposing the plurality of object images of the object into an initial image (col 9 lines 10-12 The system generates a unified superimposed model based on the 2D/3D images of the superimposed objects); wherein the step of performing the surface type identification on the output image of the first normal group by using the second predictive model comprises: executing the second predictive model by using the initial image (col 9 lines 25-30 & claim 1 using the second neural network model, matching the extracted numerical tensor features of the of the remaining 3D models to the base 3D model to perform match analysis to determine, for each remaining 3D model, a metric indicating a degree of spatial match between the remaining 3D model and the base model).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the output image of the first normal group comprises, among the least one object image, a plurality of object images obtained by capturing an object based on light from different lighting directions; the method further comprising: superimposing the plurality of object images of the object into an initial image; wherein the step of performing the surface type identification on the output image of the first normal group by using the second predictive model comprises: executing the second predictive model by using the initial image from Topwala into the method as disclosed by the combination of Smith and Bumpas. The motivation for doing this is to methods for analyzing objects.

Regarding claim 13, the combination of Smith and Bumpas discloses the artificial neural network-based method for selecting a surface type of an object according to claim 1, but fails to teach wherein each of the at least one object image is formed by combining a plurality of detection images.
Topiwala teaches wherein each of the at least one object image is formed by combining a plurality of detection images (col 9 lines 10-12 The system generates a unified superimposed model based on the 2D/3D images of the superimposed objects).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein each of the at least one object image is formed by combining a plurality of detection images from Topwala into the method as disclosed by the combination of Smith and Bumpas. The motivation for doing this is to methods for analyzing objects.

Claims 12 & 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Smith and Bumpas as applied to claim 1 above, and further in view of Chen (US 20190311186).
Regarding claim 12, the combination of Smith and Bumpas discloses the artificial neural network-based method for selecting a surface type of an object according to claim 1, but fails to teach wherein the second predictive model is implemented by a convolutional neural network (CNN) algorithm.
Chen teaches wherein the second predictive model is implemented by a convolutional neural network (CNN) algorithm (¶10 at least two CNN models).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the second predictive model is implemented by a convolutional neural network (CNN) algorithm from Chen into the method as disclosed by the combination of Smith and Bumpas. The motivation for doing this is to improve recognition methods.

Regarding claim 14, the combination of Smith and Bumpas discloses the artificial neural network-based method for selecting a surface type of an object according to claim 1, but fails to teach wherein the first predictive model and the second predictive model have different determination defect rates.
Chen teaches wherein the first predictive model and the second predictive model have different determination defect rates (¶10  Different CNN models have different operation layer quantities. Each CNN model can extract and classify features, and use an output of a previous layer as an input of a next layer).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the first predictive model and the second predictive model have different determination defect rates from Chen into the method as disclosed by the combination of Smith and Bumpas. The motivation for doing this is to improve recognition methods.

Regarding claim 15, the combination of Smith and Bumpas discloses the artificial neural network-based method for selecting a surface type of an object according to claim 1, but fails to teach wherein the first predictive model and the second predictive model have neural network layers in different quantities.
Chen teaches wherein the first predictive model and the second predictive model have neural network layers in different quantities (¶10 Different CNN models have different operation layer quantities).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the first predictive model and the second predictive model have neural network layers in different quantities from Chen into the method as disclosed by the combination of Smith and Bumpas. The motivation for doing this is to improve recognition methods.

Regarding claim 16, the combination of Smith and Bumpas discloses the artificial neural network-based method for selecting a surface type of an object according to claim 1, but fails to teach wherein the first predictive model and the second predictive model have different neuron configurations.
Chen teaches wherein the first predictive model and the second predictive model have different neuron configurations (¶10 & ¶29-30 the quantity of convolution operation layers of the second CNN model is less than the quantity of convolution operation layers of the first CNN model).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the first predictive model and the second predictive model have different neuron configurations from Chen into the method as disclosed by the combination of Smith and Bumpas. The motivation for doing this is to improve recognition methods.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669